PER CURIAM.
The appellant’s sentence is before this court for the third time on appeal. He contends the habitual offender sentence imposed upon remand is improper because the trial *258court once again faded to make specific findings of fact to satisfy section 775.084(3)(d), Florida Statutes (1987). Although the trial court’s findings made on remand are conclu-sory, the record provides ample support for the trial court’s conclusions and allows meaningful appellate review. We therefore affirm the appellant’s sentence as a habitual felony-offender. See McClain v. State, 356 So.2d 1256 (Fla.2d DCA 1978).
Affirmed.
CAMPBELL, A.C.J., and THREADGILL and BLUE, JJ., concur.